Title: From John Adams to Ward Nicholas Boylston, 21 September 1820
From: Adams, John
To: Boylston, Ward Nicholas



dear Cousin
Montezillo September 21st. 1820

I have been as Civil to Mr Lane who brought me your letter of 26. As I could. He dined with me and I was much pleased with him—
I am sincerely grieved at your long continued indisposition, What can I do to restore your health—If you come to the Convention, as I hope you will; That I think will Cure you—For wrangling and Contention exhilarates the Spirits and Animates the Body—You will have enough of that to Cure the last Stage of a Consumption—
Neither you or I shall see the Secretary of State this Year; Accounts received this day are decisive that he cannot come.—
My Crops are as more abundant than I expected I have the most beautiful Cornfield I ever saw; It is drawn up like an Army in Aray, in a long line before my House—
The Constitution is a good Coat; made of good Cloth, and well put together; And though a few alterations may be made with propriety, yet I hope the Convention will not imitate Jack in the Tale of the Tub, by tearing the Government to raggs and tatters—I hope it will be the means of bringing you oftener to Quincy—
Your account of the Health of your Daughter in Law, and of your Son, is deeply affecting; but it is the lot of Humanity, and we ought to bear with dignity, what we cannot avoid—Resignation is our only certain Consolation in this World—If your two Grand Sons, and your Grand-daughters should devolve on you—You will find in them a pleasing and Salutary Amusement—I have seven Grand Children—and one Great Grand Child—under my roof and they afford me much entertainment—
Your Answer to the Corporation of Harvard College was the result of Conscious dignity—Let them digest it at their leisure
I am my dear Sir, your / affectionate / Cousin
John Adams